Title: To Benjamin Franklin from Edward Bridgen, 19 November 1779
From: Bridgen, Edward
To: Franklin, Benjamin


Dear Sir
London Novr 19 1779
The letter you favoured me with dated Octr. 2 never reached me untill the 15th. Currant therefore for the future I beg my letters may be addressed to Bridgen & Waller In London with a Small B just under the Seal and sent under cover A Monsieur Monsr. J: B: Hermans au Bureau de la poste A Anvers and though Antwerp is a little round about they will come safe. I am vastly pleased with the Motto’s for the Medals will you permit me to add one? The safety of the State is in the Jealousy of the People. I don’t mean these exact words but the Sentiment ought to be daily inculcated. Our Worthy Friend Dr. P: just called in upon me last night just as I had wrote it down, and approved of it much and was greatly delighted with the Motto Thoughts. I have again consulted the Workman and Find if a quantity can be taken off those Plates, I can deliver them free on Board for Six pounds Sterling per Hundred weight id est 112 lb (?) Per Ct Package included and I can get 8 Ton done per Month. I herewith send you 2 others a little polished to Shew the Metal in a Better dress the one is an ounce the other an half ounce weight. And if the one was to pass for a halfpenny or the 108th part of a Dollar and the other for a penny or 54th part of a Dollar they would be less liable to be counterfeited and be 33⅓ Per Cent: more valuable than the English copper Coin and 58 Per Ct: more than those Coined for Virginia many Years ago; in Short, whether you have the Size of Farthings, halfpenny’s, or Pennys, if a quantity is ordered and I have good Bills of Exchange on the delivery or Liberty to draw at 2 Usance when I send the Bill of Lading they shall be done to any Size you order and Allways the best Metal and the Sooner I have the order the better however I beg to know as soon as possible or when you can guess such orders may arrive. The Snake would be a good Emblim on the reverse it is already very properly in use. The Worthies have not a more Sincere well wisher than my Patty and consequently she is much yours tho: in a very poor State of health; I am allways well & happy when my friends are so. I thank you much for your Attention to Mr Sterry he is worthy of it. As to Politics you know I am an ignorant Fellow so you must not expect them from Me But you may ever expect to find in me My Dr Sir A faithful & affect. Friend
 Notation: E. Bridgen 19 Novr. 1779
